Citation Nr: 1614757	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, including as due to exposure to Agent Orange, or as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is record.

In February 2013, the Board remanded the Veteran's claim for further development.  The case has now returned to the Board for further appellate review.

The Board notes that, following the issuance of the May 2013 supplemental statement of the case, additional evidence, including a November 2013 private opinion from Dr. R.M., was added to the record.  Although this evidence was not reviewed by the agency of original jurisdiction (AOJ), in the October 2015 appellate brief, the Veteran's representative waived AOJ consideration of this evidence.  Thus, the Board may proceed with adjudication.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was raised in the October 2015 appellate brief, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Medical evidence ascribes the Veteran's bilateral peripheral neuropathy of the upper and lower extremities to either in-service herbicide exposure or alcohol abuse.  

2.  The Veteran, who served in Vietnam, is service connected for PTSD with major depressive disorder and alcohol abuse.


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral peripheral neuropathy of the upper and lower extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, with regard to the issue decided herein, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran claims entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities as a result of exposure to herbicides while serving in the Republic of Vietnam.  See May 2006 Statement in Support of Claim.  Alternatively, the Veteran's representative raised the issue of whether the Veteran's bilateral peripheral neuropathy of the upper and lower extremities developed as a result of his PTSD with major depressive disorder and alcohol abuse.  See October 2015 Appellate Brief.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, (as in this case) payment of compensation for a disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Veteran's service personnel records show that he served in the United States Army, to include service in the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307; Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Service connection for bilateral peripheral neuropathy of the upper and lower extremities is not available on a presumptive basis due to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116, and 38 C.F.R. § 3.303.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to bilateral peripheral neuropathy of the upper and lower extremities.

In connection with his claim, the Veteran submitted a number of private treatment records.  In an October 2003 private treatment note, the Veteran's was noted to have peripheral neuropathy that was mainly sensory.  In a November 2003 letter from Dr. R.M., the Veteran was diagnosed with axonal type neuropathy.  The letter noted that electromyography (EMG) studies revealed absent left sural nerve, delayed left tibial motor from the knee above the tarsal tunnel, and denervation involving the external extensors digitorum brevis right and left.  Dr. R.N. noted that the Veteran had been exposed to herbicides, including Agent Orange, and that such exposure was a "very real possibility" for the etiology of the Veteran's neuropathy.  No further rationale was provided.

In an April 2004 letter, Dr. R.M. noted that the Veteran underwent a number of specialized test (although the type of tests were not specified) that indicated no abnormality.  However, Dr. R.M. noted that he still suspected Agent Orange as the cause of the Veteran's peripheral neuropathy.

In June 2007, the Veteran underwent a VA examination.  The Veteran was diagnosed with axonal neuropathy with associated peripheral neuropathy.  During the examination, the Veteran stated that he began to experience numbing, tingling, and muscle weakness in his lower extremities since 1972, a year after he was discharged from active service.  He stated that he began to experience problems, including numbness and tingling, with his upper extremities in 2002.  He also reported significant alcohol use since the 1970s.  The examiner noted that the Veteran had two risk factors for developing peripheral neuropathy-Agent Orange exposure and alcohol abuse.  The examiner then discussed medical literature that discussed how axonal neuropathy was linked to alcohol abuse, chemotherapy exposure, or heavy metals.  The examiner also discussed VA information that discussed a link to Agent Orange and peripheral neuropathy.  Ultimately, the examiner concluded that both alcohol abuse and Agent Orange exposure could be the cause of the Veteran's peripheral neuropathy.  He stated that it was not possible to determine which risk factor was the actual cause of the Veteran's disability, and that it was possible that both were the cause.

A September 2007 VA addendum report noted that EMG testing  revealed no objective evidence of peripheral neuropathy in the Veteran's legs or arms.  He displayed normal lower extremities reflexes, sensation, and strength.  The examiner stated that she could not confirm the diagnosis of peripheral neuropathy at that time.

In February 2010, the Veteran underwent a VA examination in connection with his claim for service connection for PTSD.  Upon examination, the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol abuse.  The examiner noted that the Veteran's excessive alcohol abuse and acknowledged binge drinking were at least as likely as not secondary to his PTSD as a means of coping with his PTSD and other emotional symptoms.  The examiner noted that the Veteran's PTSD, major depressive disorder, and alcohol abuse all interacted with each other and had an effect on each other.  (It is noted service connection for "posttraumatic stress disorder with major depressive disorder and alcohol abuse" was granted in a February 2010 rating action, effective from May 2006.)  

In a June 2010 VA mental health note, the Veteran's treatment provider noted that the Veteran's reported history of neuropathy could be alcoholic neuropathy given his extensive alcohol abuse history.

In an August 2011 VA PTSD examination, the Veteran stated that he drank episodically and that he would drink up to six drinks at a time.  The Veteran was once again diagnosed with PTSD.  With regard to the Veteran's psychosocial and environmental problems, the examiner noted that the Veteran's difficulties with irritability and depressive symptoms, as well as his episodic alcohol use, all were manifestations of his PTSD.  

In April 2011, Dr. R.M. again diagnosed the Veteran with peripheral neuropathy possibly related to Agent Orange.  He noted that the Veteran had loss of distal sensation, weakness in his legs, and difficulty climbing a ladder.  Dr. R.M. also noted that the Veteran seemed to drag his right foot.  The doctor noted that he had "no question that [the Veteran] has a neuropathy."

In April 2013, the Veteran underwent another VA examination to address the nature and etiology of his peripheral neuropathy.  The examiner noted the Veteran drinking history, which began in 1972.  The Veteran stated that he still drank but that it was only four drinks a week.  The examination was remarkable for absent right sural, right median, and right ulnar sensory nerves in the face of normal left sural, left ulnar, and left median sensory nerves.  The examiner noted that his motor nerves were normal in all extremities.  The examiner determined that the study was consistent with entrapments of the right sided sensory nerves.  The examiner also noted that clinical examination suggested possible cervical radiculopathy affecting the left deltoid, but that the diagnosis could not be establish at that time.  Overall, the examiner concluded that, given the Veteran's prior EMG findings, his peripheral neuropathy diagnosed in 2003 was related to his alcohol dependence.

In November 2013, Dr. R.M. noted that when the Veteran developed neuropathy, there was an indication that alcohol abuse caused his neuropathy.  Dr. R.M. also noted that the Veteran admitted to drinking more than he stated previously.  However, the examiner noted that he did not develop neuropathy when he drank, and that alcoholic neuropathy was usually a direct consequence of drinking excessively.  Thus, since there were a number of years before he developed neuropathy, he did not think that alcohol abuse was the cause.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, service connection is warranted for bilateral peripheral neuropathy of the upper and lower extremities.  

Initially, the Board notes that the evidence reflects a valid April 2011 diagnosis of peripheral neuropathy from the Veteran's private physician, Dr. R.M., who is competent to provide that diagnosis.  He essentially ascribes the condition to herbicide exposure.  Some VA medical opinions likewise suggest such a link, but also relate the disability to alcohol abuse, (which is included in the Veteran's service connected disability).  Notably, either opinion would support an award of service connection.  

Based on this evidence, the Board finds that the evidence, at the very least, is in relative equipoise.  Thus, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral peripheral neuropathy of the upper and lower extremities is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


